





Exhibit 10.3
    





--------------------------------------------------------------------------------



AMENDED AND RESTATED COLLATERAL AGREEMENT


dated as of September 5, 2019,
by and among
REALPAGE, INC.,
and
certain of its Subsidiaries,
as Grantors,


in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent



--------------------------------------------------------------------------------







119402861_5

--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


ARTICLE I
DEFINED TERMS    1

Section 1.1
Terms Defined in the Uniform Commercial Code    1

Section 1.2
Definitions    2

Section 1.3
Other Definitional Provisions    6

ARTICLE II
SECURITY INTEREST    6

Section 2.1
Grant of Security Interest    6

Section 2.2
Partnership/LLC Interests    7

Section 2.3
Grantors Remain Liable    8

Section 2.4
Security Interest Absolute    8

ARTICLE III
REPRESENTATIONS AND WARRANTIES    9

Section 3.1
Organization; Power; Qualification    9

Section 3.2
Authorization of Agreement; Compliance with Laws; Non Contravention    9

Section 3.3
Governmental Approvals    10

Section 3.4
Perfected First Priority Liens    10

Section 3.5
Title, No Other Liens; Conduct of Business    11

Section 3.6
State of Organization; Location of Inventory, Equipment and Fixtures; other
Information    11

Section 3.7
Accounts; Receivables    11

Section 3.8
Chattel Paper    12

Section 3.9
Commercial Tort Claims    12



 
i
 



119402861_5

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 3.10
[Reserved]    12

Section 3.11
Intellectual Property    12

Section 3.12
Inventory    12

Section 3.13
Investment Property; Partnership/LLC Interests    12

Section 3.14
Instruments    13

Section 3.15
Government Contracts    13

ARTICLE IV
COVENANTS    13

Section 4.1
Maintenance of Perfected Security Interest; Further Information    13

Section 4.2
Maintenance of Insurance    13

Section 4.3
Changes in Locations; Changes in Name or Structure    13

Section 4.4
Required Notifications    14

Section 4.5
Delivery Covenants    14

Section 4.6
Control Covenants; Covenants as to Third Parties    14

Section 4.7
Filing Covenants    15

Section 4.8
Accounts    15

Section 4.9
Intellectual Property    15

Section 4.10
Investment Property; Partnership/LLC Interests    16

Section 4.11
Equipment    17

Section 4.12
Government Contracts    17



 
ii
 



119402861_5

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 4.13
Further Assurances    17

ARTICLE V
REMEDIAL PROVISIONS    17

Section 5.1
General Remedies    17

Section 5.2
Specific Remedies    18

Section 5.3
Registration Rights    20

Section 5.4
Application of Proceeds    20

Section 5.5
Waiver, Deficiency    21

ARTICLE VI
THE ADMINISTRATIVE AGENT    21

Section 6.1
Appointment of Administrative Agent as Attorney-In-Fact    21

Section 6.2
Duty of Administrative Agent    22

Section 6.3
Authority of Administrative Agent    23

ARTICLE VII
MISCELLANEOUS    23

Section 7.1
Notices    23

Section 7.2
Amendments, Waivers and Consents    23

Section 7.3
Expenses, Indemnification, Waiver of Consequential Damages, etc    23

Section 7.4
Right of Setoff    24

Section 7.5
Governing Law; Jurisdiction; Venue; Service of Process    24

Section 7.6
Waiver of Jury Trial    25

Section 7.7
Injunctive Relief    25



 
iii
 



119402861_5

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 7.8
No Waiver By Course of Conduct; Cumulative Remedies    25

Section 7.9
Successors and Assigns    25

Section 7.10
Survival of Indemnities    26

Section 7.11
Severability of Provisions    26

Section 7.12
Counterparts    26

Section 7.13
Integration    26

Section 7.14
Advice of Counsel; No Strict Construction    26

Section 7.15
Acknowledgements    26

Section 7.16
Releases    26

Section 7.17
Additional Grantors    27

Section 7.18
All Powers Coupled With Interest    27

Section 7.19
Secured Parties    27

Section 7.20
Amendment and Restatement; No Novation    27




AMENDED AND RESTATED COLLATERAL AGREEMENT (this “Agreement”), dated as of
September 5, 2019, by and among RealPage, Inc., a Delaware corporation (the
“Borrower”), certain Domestic Subsidiaries of the Borrower as identified on the
signature pages hereto and any Additional Grantor (as defined below) who may
become party to this Agreement (such Domestic Subsidiaries and Additional
Grantors, collectively with the Borrower, the “Grantors”), in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the benefit of the Secured Parties.
STATEMENT OF PURPOSE
Pursuant to the Amended and Restated Credit Agreement dated as of the date
hereof by and among the Borrower, the Lenders from time to time party thereto
and the Administrative Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), the Lenders have agreed to
make Extensions of Credit to the Borrower upon the terms and subject to the
conditions set forth therein.
Pursuant to the terms of the Amended and Restated Guaranty Agreement of even
date herewith, the Borrower and certain Subsidiaries of the Borrower who are
parties hereto have guaranteed the payment and performance of the Secured
Obligations.
Certain of the Grantors and the Administrative Agent are parties to the
Collateral Agreement, dated as of September 30, 2014, as amended or otherwise
modified prior to the date hereof (the “Existing Collateral Agreement”). The
Grantors and the Administrative Agent desire to amend and restate the Existing
Collateral Agreement as set forth herein.
It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrower under the Credit Agreement that
the Grantors shall have executed and delivered this Agreement to the
Administrative Agent, for the benefit of the Secured Parties.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
benefit of the Secured Parties, as follows:
ARTICLE I

DEFINED TERMS
SECTION 1.1     Terms Defined in the Uniform Commercial Code.
(a)    The following terms when used in this Agreement shall have the meanings
assigned to them in the UCC as in effect from time to time: “Accession”,
“Account”, “Account Debtor”, “Authenticate”, “Certificated Security”, “Chattel
Paper”; “Commercial Tort Claim”, “Deposit Account”, “Documents”, “Electronic
Chattel Paper”, “Equipment”, “Fixtures”, “General Intangible”, “Goods”,
“Instrument”, “Inventory”, “Investment Company Security”, “Investment Property”,
“Letter-of-Credit Rights”, “Proceeds”, “Promissory Note”, “Record”, “Registered
Organization”, “Securities Account”, “Securities Intermediary”, “Security”,
“Supporting Obligation”, “Tangible Chattel Paper”, “Transmitting Utility” and
“Uncertificated Security”.
(b)    Terms defined in the UCC and not otherwise defined herein or in the
Credit Agreement shall have the meaning assigned in the UCC as in effect from
time to time.
(c)    If any term used herein has a meaning assigned to it in the UCC and such
term is defined in Article 9 of the UCC differently than how such term is
defined in another Article of the UCC such term shall have the meaning assigned
thereto in Article 9 of the UCC.
SECTION 1.2     Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
“Additional Grantor” means each Domestic Subsidiary of the Borrower that
hereafter becomes a Grantor pursuant to Section 7.17, (as required pursuant to
Section 8.13 of the Credit Agreement).
“Administrative Agent” has the meaning assigned thereto in the Preamble to this
Agreement.
“Agency Agreement” means that certain General Agency & Administration Agreement,
effective as of January 1, 2019, by and between Multifamily and AMHIC, as in
effect on the Closing Date.
“Agreement” has the meaning assigned thereto in the Preamble to this Agreement.
“AMHIC” means American Modern Home Insurance Company, American Family Home
Insurance Company, American Southern Home Insurance Company, American Modern
Insurance Company of Florida and American Western Home Insurance Company,
individually and collectively, and together with their respective successors and
assigns.
“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15 and 31 U.S.C. Section 3727), including all regulations promulgated
thereunder.
“Borrower” has the meaning assigned thereto in the Preamble to this Agreement.
“Collateral” has the meaning assigned thereto in Section 2.1.
“Collateral Account” has the meaning assigned thereto in Section 5.2.
“Collateral Disclosure Letter” means the Collateral Disclosure Letter, dated as
of the date hereof, delivered by Grantors to the Administrative Agent in
connection with this Agreement, as may be updated from time to time in
accordance with the terms of this Agreement.
“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.
“Copyright License” means any written agreement now or hereafter in existence
naming any Grantor as licensor or licensee, granting any right under any
Copyright, including, without limitation, the grant of rights to manufacture,
distribute, exploit and sell materials derived from any Copyright.
“Copyrights” means, collectively, all of the following of any Grantor: (a) all
copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world, including, without limitation,
those listed on Schedule 3.11 to the Collateral Disclosure Letter, (b) all
reissues, extensions, continuations (in whole or in part) and renewals of any of
the foregoing, (c) all income, royalties, damages and payments now or hereafter
due and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past, present
and future infringements of any of the foregoing, (d) the right to sue for past,
present and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.
“Credit Agreement” has the meaning assigned thereto in the Statement of Purpose
to this Agreement.
“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Administrative Agent with respect to the
Security Interest granted in such Collateral, and in each case, in form and
substance satisfactory to the Administrative Agent.
“Excluded Assets” means, collectively, the following:
(a)    any lease, license, contract, document, instrument or agreement to which
any Grantor is a party, to the extent that the creation of a Lien on such assets
would, under the express terms of such lease, license, contract, document,
instrument or agreement, result in (i) a breach of the terms of, or constitute a
default under, such lease license, contract, document, instrument or agreement,
(ii) a violation of Applicable Law or (iii) the abandonment, invalidation or
unenforceability of any material right, title or interest of any Grantor therein
(other than to the extent that any such term (i) has been waived or (ii) would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other
applicable provisions of the UCC of any relevant jurisdiction or any other
Applicable Law); provided that, (x) immediately upon the ineffectiveness, lapse
or termination of any such express term, such assets shall automatically cease
to constitute “Excluded Assets” and (y) this clause shall not affect, limit,
restrict or impair the grant by any Grantor of a Security Interest in any
corresponding Account or any corresponding money or other amounts due and
payable to any Grantor or to become due and payable to any Grantor under any
such lease, license, contract, document, instrument or agreement;
(b)    any property that is subject to a purchase money Lien or a Capital Lease
Obligation permitted under the Loan Documents if the agreement pursuant to which
such Lien is granted (or the document providing for such Capital Lease
Obligation) prohibits the creation by such Grantor of a Lien thereon or requires
the consent of any Person other than the Borrower and/or its Affiliates which
has not been obtained as a condition to the creation of any other Lien on such
property; provided that, immediately upon receipt of such consent, such assets
shall automatically cease to constitute “Excluded Assets”;
(c)    any real property and leasehold interests in real property owned or
leased by a Grantor;
(d)    Equity Interests in any Person that is not a Wholly-Owned Subsidiary of a
Grantor, to the extent a Lien thereon is prohibited by or requires consent under
the organizational documents of such Person (other than a Grantor) and such
consent has not been obtained or such Equity Interests constitute minority
ownership of a non-United States entity;
(e)    Specified Deposit Accounts and Specified Investment Property;
(f)    any “intent-to-use” application for registration of a Trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or of
an “Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law;
(g)    any Equity Interests in or assets of (i) an Excluded Subsidiary described
in clauses (a) through (c) of the definition thereof or (ii) a direct or
indirect Foreign Subsidiary or a Foreign Subsidiary Holding Company, except that
Excluded Assets shall not include 65% of the outstanding voting Equity Interests
and 100% of the non-voting Equity Interests of each First-Tier Foreign
Subsidiary (other than an Excluded Subsidiary described in clause (c) of the
definition thereof) or Foreign Subsidiary Holding Company;
(h)    motor vehicles or other assets that are subject to certificates of title,
except to the extent perfection of a security interest therein may be
accomplished by filing of financing statements;
(i)    any other property or asset, to the extent the granting of a Lien therein
is prohibited by any contract (including Permitted Liens) or Applicable Law
(other than to the extent that such prohibition would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable provisions
of the UCC of any relevant jurisdiction or any other Applicable Law);
(j)    any obligation or property of any kind due from, owed by or belonging to
any Sanctioned Person;
(k)    any assets of any Grantor where the Administrative Agent and the Borrower
determine that the cost of obtaining or perfecting a Lien in such assets is
excessive in relation to the value afforded thereby;
(l)    Trust Property that is subject to a Lien in favor of AMHIC and
“Expirations” (as defined in the Agency Agreement), from the Closing Date
through the Latest Maturity Date; and
(m)    any margin stock (as such term is defined or used, directly or
indirectly, in Regulation U of the FRB).
Notwithstanding the foregoing, (x) Excluded Assets shall not include the
Proceeds, products, substitutions or replacements of any Excluded Assets (except
to the extent that such Proceeds, products, substitutions or replacements shall
themselves constitute Excluded Assets) and (y) in the event that any limitation,
restriction or exclusion under clauses (a) through (m) above ceases to exist (or
any required consent shall have been obtained), then such Excluded Assets shall
immediately and automatically be deemed at all times thereafter to constitute
Collateral without any further action hereunder.
“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as Account Debtor, to any Grantor.
“Grantors” has the meaning assigned thereto in the Preamble of this Agreement.
“Intellectual Property” means, collectively, all of the following of any
Grantor: (a) all systems software and applications software (including, without
limitation, source code and object code), all documentation for such software,
including, without limitation, user manuals, flowcharts, functional
specifications, operations manuals, and all formulas, processes, ideas and
know-how embodied in any of the foregoing, (b) concepts, discoveries,
improvements and ideas, know-how, technology, reports, design information, trade
secrets, practices, specifications, test procedures, maintenance manuals,
research and development, (c) Patents and Patent Licenses, Copyrights and
Copyright Licenses, Trademarks and Trademark Licenses, and (d) other licenses to
use any of the items described in the foregoing clauses (a), (b), and (c).
“Issuer” means any issuer of any Investment Property or Partnership/LLC
Interests (including, without limitation, any Issuer as defined in the UCC).
“Multifamily” means Multifamily Internet Ventures, LLC.
“Partnership/LLC Agreement” has the meaning assigned thereto in Section 2.2.
“Partnership/LLC Interests” means, with respect to any Grantor, the entire
partnership interest, membership interest or limited liability company interest,
as applicable, of such Grantor in each partnership, limited partnership or
limited liability company owned thereby, including, without limitation, such
Grantor’s capital account, its interest as a partner or member, as applicable,
in the net cash flow, net profit and net loss, and items of income, gain, loss,
deduction and credit of any such partnership, limited partnership or limited
liability company, as applicable, such Grantor’s interest in all distributions
made or to be made by any such partnership, limited partnership or limited
liability company, as applicable, to such Grantor and all of the other economic
rights, titles and interests of such Grantor as a partner or member, as
applicable, of any such partnership, limited partnership or limited liability
company, as applicable, whether set forth in the partnership agreement,
membership agreement, limited liability company agreement or operating
agreement, as applicable, of such partnership, limited partnership or limited
liability company, as applicable, by separate agreement or otherwise.
“Patent License” means any written agreement now or hereafter in existence
providing for the grant by or to any Grantor of any right to manufacture, use or
sell any invention covered in whole or in part by a Patent.
“Patents” means collectively, all of the following of any Grantor: (a) all
patents, all inventions and patent applications anywhere in the world,
including, without limitation, those listed on Schedule 3.11 to the Collateral
Disclosure Letter, (b) all reissues, extensions, continuations (in whole or in
part) and renewals of any of the foregoing, (c) all income, royalties, damages
or payments now or hereafter due and/or payable under any of the foregoing or
with respect to any of the foregoing, including, without limitation, damages or
payments for past, present or future infringements of any of the foregoing, (d)
the right to sue for past, present and future infringements of any of the
foregoing and (e) all rights corresponding to any of the foregoing throughout
the world.
“Restricted Securities Collateral” has the meaning assigned thereto in Section
5.3.
“Securities Act” means the Securities Act of 1933, including all regulations
promulgated thereunder.
“Security Interests” means the security interests granted pursuant to Article
II, as well as all other security interests created or assigned as additional
security for any of the Secured Obligations pursuant to the provisions of any
Loan Document.
“Specified Deposit Account” means, collectively, (a) Deposit Accounts
established solely for the purpose of funding payroll, payroll taxes and other
compensation and benefits to employees, and zero-balance disbursement accounts
(that are not collection accounts), (b) Deposit Accounts utilized solely to hold
amounts on deposit of any party other than a Grantor or any Subsidiary thereof
and (c) Deposit Accounts established solely for the purpose of holding amounts
on deposit for use as cash collateral for credit card and automated clearing
house processing services arrangements and reimbursement obligations under
letters of credit (other than the Letters of Credit).
“Specified Investment Property” means, collectively, Securities Accounts
established solely for the purpose of funding payroll, payroll taxes and other
compensation and benefits to employees.
“Trademark License” means any written agreement now or hereafter in existence
providing for the grant by or to any Grantor of any right to use any Trademark.
“Trademarks” means, collectively, all of the following of any Grantor: (a) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each application to register any trademark or service mark
prior to the filing under Applicable Law of a verified statement of use for such
trademark or service mark) anywhere in the world, including, without limitation,
those listed on Schedule 3.11 to the Collateral Disclosure Letter, (b) all
reissues, extensions, continuations (in whole or in part) and renewals of any of
the foregoing, (c) all income, royalties, damages and payments now or hereafter
due and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past, present
or future infringements of any of the foregoing, (d) the right to sue for past,
present or future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing (including the goodwill) throughout the
world.
“Trust Account” means a premium trust account established by Multifamily to hold
all premiums, applicable taxes and surcharges paid in respect of policies
covering the insurance business described in the Agency Agreement until the same
are delivered to AMHIC (such delivery being net of commissions payable to
Multifamily in respect thereof) pursuant to the terms of the Agency Agreement.
“Trust Property” means the Trust Account and all funds held from time to time in
the Trust Account other than funds in the Trust Account to be paid as
commissions to Multifamily pursuant to the terms of the Agency Agreement.
SECTION 1.3     Other Definitional Provisions.
(a)    Terms defined in the Credit Agreement and not otherwise defined herein
shall have the meaning assigned thereto in the Credit Agreement.
(b)    The terms of Sections 1.2, 1.6, 1.7 and 12.15 of the Credit Agreement are
incorporated herein by reference as if fully set forth herein; provided that
references therein to “Agreement” shall mean this Agreement.
(c)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
ARTICLE II    

SECURITY INTEREST
SECTION 2.1     Grant of Security Interest. Each Grantor hereby grants and
pledges to the Administrative Agent, for the benefit of itself and the other
Secured Parties, a continuing security interest in, all of such Grantor’s right,
title and interest in the following property and such Grantor’s power to
transfer rights in such property, whether now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest, or the power to transfer rights
therein, and wherever located or deemed located (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations:
(a)    all Accounts;
(b)    all cash and currency;
(c)    all Chattel Paper;
(d)    all Commercial Tort Claims identified on Schedule 3.9 to the Collateral
Disclosure Letter;
(e)    all Deposit Accounts;
(f)    all Documents;
(g)    all Equipment;
(h)    all Fixtures;
(i)    all General Intangibles;
(j)    all Instruments;
(k)    all Intellectual Property;
(l)    all Inventory;
(m)    all Investment Property;
(n)    all Letter-of-Credit Rights;
(o)    all other Goods not otherwise described above;
(p)    all books and records pertaining to the Collateral; and
(q)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing, all Accessions to any of the foregoing and all
collateral security and Supporting Obligations given by any Person with respect
to any of the foregoing;
provided, that (i) the term “Collateral” shall not include, and no Lien or
security interest shall be granted or shall attach to, any Excluded Assets, (ii)
the payment and performance of the Secured Obligations shall not be secured by
any Secured Hedge Agreement between any Grantor and any Secured Party and (iii)
this Agreement shall not to be construed as an assignment of any Intellectual
Property.
SECTION 2.2     Partnership/LLC Interests. Subject to Section 7.16, each Grantor
that is a party to any limited liability company agreement, operating agreement,
membership agreement, partnership agreement or similar agreement relating to any
Partnership/LLC Interests included in the Collateral (a “Partnership/LLC
Agreement”) hereby consents (to the extent required by any applicable
Partnership/LLC Agreement) to the pledge by the Grantors of their
Partnership/LLC Interests hereunder as necessary so that, upon the occurrence
and during the continuance of an Event of Default, the Secured Parties or their
respective designees shall have the right (but not the obligation) to be
substituted for the applicable Grantor as a member, manager or partner under the
applicable Partnership/LLC Agreement and the Secured Parties shall have all
rights, powers and benefits of such Grantor as a member, manager or partner, as
applicable, under such Partnership/LLC Agreement (which for the avoidance of
doubt, such rights, powers and benefits of a substituted member shall include
all voting and other rights and not merely the rights of an economic interest
holder).
SECTION 2.3     Grantors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Grantor shall remain liable to perform all of its
duties and obligations under the contracts and agreements included in the
Collateral to the same extent as if this Agreement had not been executed, (b)
the exercise by the Administrative Agent or any other Secured Party of any of
the rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral, (c)
neither the Administrative Agent nor any other Secured Party shall have any
obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, nor shall the Administrative Agent nor
any other Secured Party be obligated to perform any of the obligations or duties
of any Grantor thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder, and (d) neither the Administrative Agent nor any
other Secured Party shall have any liability in contract or tort for any
Grantor’s acts or omissions.
SECTION 2.4     Security Interest Absolute.
(a)    All rights of the Administrative Agent and the other Secured Parties and
the Liens and Security Interests hereunder, and all of the Secured Obligations
of the Grantors hereunder, to the extent permitted by Applicable Law, shall be
absolute and unconditional, irrespective of, and unaffected by:
(i)    the genuineness, legality, validity, regularity, enforceability or any
future amendment or modification of, or change in, or supplement to, the Credit
Agreement, any other Loan Document, any Secured Hedge Agreement, any Secured
Cash Management Agreement or any other agreement, document or instrument to
which the Borrower, any Subsidiary Guarantor or any of their respective
Subsidiaries or Affiliates is or may become a party (including any increase in
the Secured Obligations resulting from any extension of additional credit or
otherwise);
(ii)    any extension or waiver of the time for performance by any Grantor or
any other Person of, or compliance with, any term, covenant or agreement on its
part to be performed or observed under a Loan Document, a Secured Cash
Management Agreement or a Secured Hedge Agreement, or waiver of such performance
or compliance or consent to a failure of, or departure from, such performance or
compliance;
(iii)    the taking and holding of security or collateral for the payment of the
Secured Obligations or the sale, exchange, release, disposal of, or other
dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the other Secured Parties have been granted a Lien, to
secure any Indebtedness of any Grantor or any other guarantor to the
Administrative Agent or the other Secured Parties;
(iv)    the release of anyone who may be liable in any manner for the payment of
any amounts owed by any Grantor to the Administrative Agent or any other Secured
Party;
(v)    any action under or in respect of the Credit Agreement, any other Loan
Document, any Secured Cash Management Agreement or any Secured Hedge Agreement
in the exercise of any remedy, power or privilege contained therein or available
to any of them at law, in equity or otherwise, or waiver or refraining from
exercising any such remedies, powers or privileges (including any manner of
sale, disposition or any application of any sums by whomever paid or however
realized to any Secured Obligations owing by any Grantor to the Administrative
Agent or any other Secured Party in such manner as the Administrative Agent or
any other Secured Party shall determine in its reasonable discretion);
(vi)    the absence of any action to enforce this Agreement, any other Loan
Document, any Secured Cash Management Agreement or Secured Hedge Agreement or
the waiver or consent by the Administrative Agent or any other Secured Party
with respect to any of the provisions of this Agreement, the Credit Agreement,
any other Loan Document, any Secured Cash Management Agreement or Secured Hedge
Agreement;
(vii)    the existence, value or condition of, or failure to perfect its Lien
against, any Collateral or any other security for or guaranty of the Secured
Obligations or any action, or the absence of any action, by the Administrative
Agent or any other Secured Party in respect of such security or guaranty
(including, without limitation, the release of any such security or guaranty);
and
(viii)    any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor (other than the
defense of payment in full).
(b)    Each Grantor represents, warrants and agrees that the Secured Obligations
and its obligations under this Agreement and the other Loan Documents to which
it is a party are not and shall not be subject to any counterclaims, offsets or
defenses of any kind (other than the defense of payment) against the
Administrative Agent, the other Secured Parties or any other Grantor whether now
existing or which may arise in the future.
(c)    Each Grantor hereby agrees and acknowledges that the Secured Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred, or renewed, extended, amended or waived, in reliance upon this
Agreement, and all dealings among any of the Grantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
this Agreement.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Secured Parties to make their respective Extensions
of Credit to, and/or to enter into Secured Cash Management Agreements and/or
Secured Hedge Agreements, each Grantor hereby represents and warrants to the
Administrative Agent and each other Secured Party that:
SECTION 3.1     Organization; Power; Qualification. Such Grantor (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has the power and authority
to own, lease and operate its Properties and to carry on its business as now
being and hereafter proposed to be conducted and (c) is duly qualified,
authorized to do business and in good standing in each jurisdiction in which the
character of its Properties or the nature of its business requires such
qualification and authorization, except in jurisdictions where the failure to be
so qualified, authorized or in good standing could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.2     Authorization of Agreement; Compliance with Laws; Non
Contravention. Such Grantor has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement. This Agreement has been duly executed and
delivered by the duly authorized officers of such Grantor and this Agreement
constitutes the legal, valid and binding obligation of such Grantor, enforceable
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
Debtor Relief Laws from time to time in effect that affect the enforcement of
creditors’ rights in general and the availability of equitable remedies. The
execution, delivery and performance by the Grantors of this Agreement and the
transactions contemplated hereby do not and will not, by the passage of time,
the giving of notice or otherwise, (a) require any Governmental Approval or
violate any Applicable Law where the failure to obtain such Governmental
Approval or such violation could reasonably be expected to have a Material
Adverse Effect, (b) conflict with, result in a breach of, or constitute a
default under, the articles of incorporation, bylaws or other organizational
documents of any Grantor, (c) conflict with, result in a breach of, or
constitute a default under, any indenture, agreement or other instrument to
which such Person is a party or by which any of its properties may be bound or
any Governmental Approval relating to such Person, in each case, which could
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, or (d) result in or require the creation or imposition of any
Lien, upon or with respect to any property now owned or hereafter acquired by
such Person other than Permitted Liens.
SECTION 3.3     Governmental Approvals. No consent or authorization of, filing
with, or other act, in respect of an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery or performance by, or enforcement against, any Grantor or any Issuer of
this Agreement, except (a) as may be required by laws affecting the offering and
sale of securities generally, (b) filings with the United States Copyright
Office and/or the United States Patent and Trademark Office, (c) filings under
the UCC and/or the Assignment of Claims Act, (d) consents, authorizations,
filings or other acts or consents for which the failure to obtain or make could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (e) consents and authorizations that have been obtained and
are in full force and effect.
SECTION 3.4     Perfected First Priority Liens.
(a)    Each UCC financing statement naming any Grantor as a debtor and the
Administrative Agent as secured party is in appropriate form for filing in the
appropriate offices of the states specified on Schedule 3.6 to the Collateral
Disclosure Letter (as such schedule shall be updated from time to time pursuant
to Section 4.3) and contains an adequate description of the Collateral for
purposes of perfecting a security interest in such Collateral to the extent that
a security interest therein may be perfected by filing a financing statement
pursuant to the UCC. The Security Interests granted pursuant to this Agreement
constitute valid and enforceable security interests in all of the Collateral in
favor of the Administrative Agent, for the benefit of the Secured Parties, as
collateral security for the Secured Obligations, subject to Permitted Liens.
(b)    When the aforementioned financing statements shall have been filed in the
offices specified in Schedule 3.6 to the Collateral Disclosure Letter (as such
schedule shall be updated from time to time pursuant to Section 4.3), the
Security Interest will constitute a perfected security interest in all right,
title and interest of the applicable Grantor named as debtor in such financing
statement in the Collateral described therein, and the power to transfer rights
in such Collateral, in each case to the extent that a security interest therein
may be perfected by filing pursuant to the UCC, prior to all other Liens and
rights of others therein, except for Permitted Liens.
(c)    When the applicable Grantor shall have delivered any Instruments,
Tangible Chattel Paper, money or Certificated Securities (together with an
Effective Endorsement and Assignment in the case of Instruments and Certificated
Securities) to the Administrative Agent, the Security Interest will constitute a
perfected security interest in all right, title and interest of the applicable
Grantor in such Instruments, Tangible Chattel Paper, money or Certificated
Securities, and the power to transfer rights in such Instruments, Tangible
Chattel Paper, money or Certificated Securities, prior to all other Liens and
rights of others therein and subject to no adverse claims, except for Permitted
Liens.
SECTION 3.5     Title, No Other Liens; Conduct of Business. Except for the
Security Interests, such Grantor owns each item of the Collateral free and clear
of any and all Liens or claims other than Permitted Liens. No Grantor has
Authenticated any agreement authorizing any secured party thereunder to file a
financing statement, except to perfect Permitted Liens. Except to the extent
permitted by Section 4.6, no Collateral is in the possession of, or subject to
Control by, any Person asserting any claim thereto or security interest therein,
except that (a) the Administrative Agent, or its designee, may have possession
or Control as contemplated hereby, (b) a depositary bank may, to the extent
constituting a Permitted Lien, have Control of a Deposit Account owned by a
Grantor at such depositary bank and (c) a securities intermediary may, to the
extent constituting a Permitted Lien, have Control of a Securities Account owned
by a Grantor at such securities intermediary.
SECTION 3.6     State of Organization; Location of Inventory, Equipment and
Fixtures; other Information.
(a)    The exact legal name of such Grantor is set forth on Schedule 3.6 to the
Collateral Disclosure Letter (as such schedule shall be updated from time to
time pursuant to Section 4.3).
(b)    Such Grantor is a Registered Organization organized under the laws of the
state identified on Schedule 3.6 of the Collateral Disclosure Letter under such
Grantor’s name (as such schedule shall be updated from time to time pursuant to
Section 4.3) and such Grantor is not a Transmitting Utility. The taxpayer
identification number and, to the extent applicable, Registered Organization
number of such Grantor is set forth on Schedule 3.6 of the Collateral Disclosure
Letter under such Grantor’s name (as such schedule shall be updated from time to
time pursuant to Section 4.3).
(c)    All Collateral consisting of Inventory, Equipment and Fixtures (whether
now owned or hereafter acquired) is (or will be) located at the locations
specified on Schedule 3.6 to the Collateral Disclosure Letter (as such schedule
shall be updated from time to time upon the reasonable request of the
Administrative Agent or as provided by the Borrower), except (i) Inventory which
is, in the ordinary course of business, in transit, (ii) Equipment and Inventory
in the hands of employees, consultants or customers in the ordinary course of
business, including without limitation, computer equipment, (iii) Equipment out
for repair or (iv) as otherwise permitted hereunder.
(d)    The mailing address, principal place of business, chief executive office
and office where such Grantor keeps its books and records relating to the
Accounts, Documents, General Intangibles, Instruments and Investment Property in
which it has any interest is located at the locations specified on Schedule 3.6
to the Collateral Disclosure Letter under such Grantor’s name (as such schedule
shall be updated from time to time pursuant to Section 4.3). As of the Closing
Date, no Grantor has any other places of business except those separately set
forth on Schedule 3.6 to the Collateral Disclosure Letter under such Grantor’s
name. As of the Closing Date, except as disclosed on Schedule 3.6 to the
Collateral Disclosure Letter under such Grantor’s name, no Grantor has acquired
assets with a value in excess of $2,000,000 from any Person, other than assets
acquired in the ordinary course of such Grantor’s business from a Person engaged
in the business of selling goods of such kind, during the past five years.
SECTION 3.7     Accounts; Receivables. Each existing Account constitutes, and
each hereafter arising Account will, when such Account arises, constitute, the
legally valid and binding obligation of the Account Debtor, except where the
failure to do so could not reasonably be expected, individually or in the
aggregate, to materially adversely affect the value or collectability of the
Accounts included in the Collateral, taken as a whole. No Account Debtor has any
defense, set-off, claim or counterclaim against any Grantor that can be asserted
against the Administrative Agent, whether in any proceeding to enforce the
Administrative Agent’s rights in the Accounts included in the Collateral, or
otherwise, except for defenses, setoffs, claims or counterclaims that could not
reasonably be expected, individually or in the aggregate, to materially
adversely affect the value or collectability of the Accounts included in the
Collateral, taken as a whole. None of the Grantors’ accounts receivables are,
nor will any hereafter arising account receivable be, evidenced by a Promissory
Note or other Instrument (other than a check) exceeding $2,000,000 that has not
been pledged to the Administrative Agent in accordance with the terms hereof.
SECTION 3.8     Chattel Paper. As of the date hereof, no Grantor holds any
Chattel Paper in the ordinary course of its business.
SECTION 3.9     Commercial Tort Claims. As of the date hereof, all Commercial
Tort Claims owned by any Grantor are listed on Schedule 3.9 to the Collateral
Disclosure Letter (as such schedule shall be updated from time to time pursuant
to Section 4.4).
SECTION 3.10     [Reserved].
SECTION 3.11     Intellectual Property.
(a)    As of the date hereof, all Copyright registrations, Copyright
applications, issued Patents, Patent applications, Trademark registrations and
Trademark applications owned by any Grantor in its own name are listed on
Schedule 3.11 to the Collateral Disclosure Letter (as such schedule shall be
updated from time to time pursuant to Section 4.9(c)).
(b)    Except as set forth in Schedule 3.11 to the Collateral Disclosure Letter
on the date hereof (as such schedule shall be updated from time to time pursuant
to Section 4.9(c)), none of the Intellectual Property owned by such Grantor is
the subject of any licensing or franchise agreement pursuant to which such
Grantor is the licensor or franchisor, except in the ordinary course of business
or as could not reasonably be expected to have a material adverse effect on the
value of such Intellectual Property.
SECTION 3.12     Inventory. Except as could not reasonably be expected to have a
Material Adverse Effect, Collateral consisting of Inventory is of good and
merchantable quality, free from any material defects. To the knowledge of such
Grantor, none of such Inventory is subject to any licensing, Patent, Trademark,
trade name or Copyright with any Person that restricts any Grantor’s ability to
manufacture and/or sell such Inventory, except as could not reasonably be
expected to have a Material Adverse Effect. The completion of the manufacturing
process of such Inventory by a Person other than the applicable Grantor would be
permitted under any contract to which such Grantor is a party or to which the
Inventory is subject.
SECTION 3.13     Investment Property; Partnership/LLC Interests.
(a)    As of the date hereof, all Investment Property and all Partnership/LLC
Interests owned by such Grantor and included in the Collateral are listed on
Schedule 3.13 to the Collateral Disclosure Letter (as such schedule shall be
updated from time to time pursuant to Section 4.3 or Section 4.4).
(b)    All Investment Property and all Partnership/LLC Interests issued by any
Issuer to such Grantor and included in the Collateral (i) have been duly and
validly issued and, if applicable, are fully paid and nonassessable, (ii) are
beneficially owned as of record by such Grantor and (iii) constitute all the
issued and outstanding shares of all classes of the Equity Interests or
Partnership/LLC Interests of such Issuer issued to such Grantor (to the extent
included in the Collateral).
(c)    No consent, approval or action by any other party, including, without
limitation, any other party to the Partnership/LLC Agreement included in the
Collateral or otherwise, shall be necessary to permit the Secured Parties to be
substituted as a member, manager or partner thereunder and to receive the
benefits of all rights of a member, manager or partner thereunder (including,
without limitation, all voting rights and rights of an economic interest holder)
in the exercise of its rights and remedies hereunder except for consents,
approvals or actions that have been obtained, or taken, and are in full force
and effect.
SECTION 3.14     Instruments. Except as set forth on Schedule 3.14 to the
Collateral Disclosure Letter, as of the date hereof, no Grantor holds any
Instrument or is named a payee of any Promissory Note or other evidence of
Indebtedness in either case, having a face amount in excess of $5,000,000.
SECTION 3.15     Government Contracts. Except as set forth on Schedule 3.15 to
the Collateral Disclosure Letter, as of the date hereof, no Grantor is party to
any contract with a Governmental Authority under which such Governmental
Authority, as Account Debtor, owes a monetary obligation to any Grantor under
any Account.
ARTICLE IV    

COVENANTS
Until the Secured Obligations (other than (1) contingent indemnification
obligations, (2) Secured Cash Management Obligations or Secured Hedge
Obligations as to which arrangements satisfactory to the applicable holders
thereof shall have been made and (3) Letters of Credit that have either been
Cash Collateralized or as to which arrangements satisfactory to the Issuing
Lender have been made) shall have been indefeasibly paid in full and the
Commitments terminated, unless consent has been obtained in the manner provided
for in Section 7.2, each Grantor covenants and agrees that:
SECTION 4.1     Maintenance of Perfected Security Interest; Further Information.
(a)    Such Grantor shall (i) subject to the limitations and qualifications set
forth herein, maintain the Security Interest created by this Agreement as a
first priority perfected Security Interest (subject only to Permitted Liens) to
the extent required by this Agreement, (ii) defend such Security Interest
against the claims and demands of all Persons whomsoever (other than the holders
of Permitted Liens) and (iii) execute and deliver to the Administrative Agent
such agreements, assignments or instruments as the Administrative Agent may
reasonably request to assure to the Administrative Agent of its Security
Interests granted hereunder and to perfect and maintain the Security Interests
granted hereunder in accordance with the UCC.
(b)    Such Grantor will furnish to the Administrative Agent upon the reasonable
request of the Administrative Agent, from time to time, statements and schedules
further identifying and describing the assets and property of such Grantor and
such other reports in connection therewith as the Administrative Agent or such
Lender may reasonably request, all in reasonable detail.
(c)    Notwithstanding anything to the contrary contained in this Agreement, no
Grantor shall be required to obtain or provide control agreements with respect
to any Deposit Accounts or Securities Accounts.
SECTION 4.2     Maintenance of Insurance. Such Grantor shall maintain insurance
covering the Collateral in accordance with the provisions of Section 8.6 of the
Credit Agreement.
SECTION 4.3     Changes in Locations; Changes in Name or Structure. No Grantor
will, except upon five (5) Business Days’ prior written notice to the
Administrative Agent (which time period may be reduced by the Administrative
Agent in its sole discretion) and delivery to the Administrative Agent of (a)
all additional financing statements (executed if necessary for any particular
filing jurisdiction) and other instruments and documents reasonably requested by
the Administrative Agent to maintain the validity, perfection and priority of
the Security Interests and (b) a written supplement to Schedule 3.6 to the
Collateral Disclosure Letter:
(i)    change its jurisdiction of organization or the location of its chief
executive office or principal place of business (or the location where any
Grantor maintains its books and records relating to Accounts, Documents, General
Intangibles, Instruments and Investment Property in which it has any interest)
from that identified on Schedule 3.6 to the Collateral Disclosure Letter; or
(ii)    change its name, identity or organizational type to such an extent that
any financing statement filed by the Administrative Agent in connection with
this Agreement would become seriously misleading under the UCC.
SECTION 4.4     Required Notifications. Such Grantor shall promptly (a) notify
the Administrative Agent, in writing, of: (i) any Lien (other than the Security
Interests or Permitted Liens) on any of the Collateral that would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder, (ii) the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the Security Interests, (iii) any Collateral which, to the
knowledge of such Grantor, constitutes a Government Contract exceeding
$15,000,000, and (iv) the acquisition or ownership by such Grantor of any
Commercial Tort Claim with a value in excess of $5,000,000 after the date hereof
and (b) solely in the case of an event described in clause (iv) of subsection
(a) of this Section, deliver to the Administrative Agent a written supplement to
the Schedules to the Collateral Disclosure Letter.
SECTION 4.5     Delivery Covenants.
(a)    To the extent constituting Collateral, such Grantor will deliver and
pledge to the Administrative Agent, for the benefit of the Secured Parties, all
of such Grantor’s (a) Certificated Securities (other than those Certificated
Securities evidencing Specified Investment Property), (b) Partnership/LLC
Interests evidenced by a certificate, (c) negotiable Documents, (d) Instruments
exceeding $5,000,000, (e) Tangible Chattel Paper exceeding $5,000,000 owned or
held by such Grantor, in each case, together with an Effective Endorsement and
Assignment and (f) Supporting Obligations, as applicable, unless, in each case,
such delivery and pledge is not required by Section 8.13 of the Credit Agreement
or has been waived in writing by the Administrative Agent.
(b)    If at any time any of the Partnership/LLC Interests included in the
Collateral (i) are dealt in or traded on a securities exchange or in securities
markets, (ii) by their terms expressly provide that they are Securities governed
by Article 8 of the UCC, (iii) are Investment Company Securities or (iv) are
held in a Securities Account, the applicable Grantor shall notify the
Administrative Agent and, upon the request of the Administrative Agent,
certificate such Partnership/LLC Interests and deliver such certificates to the
Administrative Agent, together with an Effective Endorsement and Assignment,
unless such delivery and pledge is not required by Section 8.13 of the Credit
Agreement.
SECTION 4.6     Control Covenants; Covenants as to Third Parties.
(a)    [Reserved]
(b)    Upon the request of the Administrative Agent, such Grantor will take such
actions and deliver all such agreements as are reasonably requested by the
Administrative Agent to provide the Administrative Agent with Control of all
Letter-of-Credit Rights and Electronic Chattel Paper exceeding $5,000,000 owned
or held by such Grantor and included in the Collateral, including, without
limitation, with respect to any such Electronic Chattel Paper, by having the
Administrative Agent identified as the assignee of the Record(s) pertaining to
the single authoritative copy thereof.
(c)    Subject to Section 8.18 of the Credit Agreement, such Grantor shall use
its commercially reasonable efforts to obtain a landlord waiver or other
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, from the lessor of each leased property, mortgagee of owned property or
bailee (other than a carrier transporting Inventory to a purchaser in the
ordinary course of business) or consignee with respect to any warehouse,
processor or converter facility or other location where Collateral (other than
(i) Equipment and Inventory in the hands of employees, consultants or customers
in the ordinary course of business, including, without limitation, computer
equipment, and (ii) Equipment out for repair) with an aggregate value in excess
of $15,000,000 is stored or located, which agreement or letter shall provide
access rights, contain a waiver or subordination of all Liens or claims that the
landlord, mortgagee, bailee or consignee may assert against the Collateral at
that location, and shall otherwise be reasonably satisfactory in form and
substance to the Administrative Agent.
SECTION 4.7     Filing Covenants. Pursuant to Section 9-509 of the UCC and any
other Applicable Law, such Grantor authorizes the Administrative Agent to
prepare, file or record financing statements (including continuation statements)
or amendments thereof or supplements thereto or other instruments as the
Administrative Agent may from time to time deem necessary or appropriate in
order to perfect and maintain the security interests granted hereunder in
accordance with the UCC (including authorization to describe the Collateral as
“all personal property”, “all assets” or words of similar meaning).
SECTION 4.8     Accounts. Other than in the ordinary course of business
consistent with its past practice, no Grantor will (i) amend, supplement,
modify, extend, compromise, settle, credit or discount any Account or (ii)
release, wholly or partially, any Account Debtor, except where such extension,
compromise, settlement, release, credit, discount, amendment, supplement or
modification could not reasonably be expected to have a Material Adverse Effect,
either individually or in the aggregate.
SECTION 4.9     Intellectual Property.
(a)    Except as could not reasonably be expected to have a material adverse
effect on the value of the Intellectual Property, taken as a whole, such Grantor
(either itself or through licensees) (i) will use each registered Trademark
(owned by such Grantor) and Trademark for which an application (owned by such
Grantor) is pending, to the extent reasonably necessary to maintain such
Trademark in full force free from any claim of abandonment for non-use, (ii)
will maintain products and services offered under such Trademark at a level
substantially consistent with the quality of such products and services as of
the date hereof, (iii) will not (and will not permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby such Trademark
could reasonably be expected to become invalidated or impaired in any way, (iv)
will not do any act, or knowingly omit to do any act, whereby any issued Patent
owned by such Grantor would reasonably be expected to become forfeited,
abandoned or dedicated to the public, (v) will not (and will not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby any registered Copyright owned by such Grantor or Copyright for which an
application is pending (owned by such Grantor) could reasonably be expected to
become invalidated or otherwise impaired and (vi) will not (either itself or
through licensees) do any act whereby any material portion of such Copyrights
may fall into the public domain.
(b)    Such Grantor will notify the Administrative Agent promptly if it knows,
or has reason to know, that any application or registration relating to any
material Intellectual Property owned by such Grantor may become forfeited,
abandoned or dedicated to the public, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property owned by such Grantor or such Grantor’s right to
register the same or to own and maintain the same.
(c)    Whenever any Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent in accordance with Section 8.2(b) of the
Credit Agreement and shall be deemed to have provided a written supplement to
Schedule 3.11 to the Collateral Disclosure Letter at the time of delivery of a
duly completed IP Reporting Certificate to the Administrative Agent. Upon
request of the Administrative Agent, such Grantor shall execute and deliver, and
have recorded, any and all agreements, instruments, documents, and papers as the
Administrative Agent may reasonably request to evidence the security interest of
the Secured Parties in any material Copyright, Patent or Trademark and the
goodwill and General Intangibles of such Grantor relating thereto or represented
thereby.
(d)    Such Grantor will take all reasonable and necessary steps, at such
Grantor’s sole cost and expense, including, without limitation, in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of the
material Intellectual Property, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.
(e)    In the event that any material Intellectual Property owned by a Grantor
is infringed, misappropriated or otherwise violated by a third party, the
applicable Grantor shall (i) at such Grantor’s sole cost and expense, take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns of such infringement, misappropriation or
violation.
SECTION 4.10     Investment Property; Partnership/LLC Interests.
(a)    Without the prior written consent of the Administrative Agent, no Grantor
will (i) vote to enable, or take any other action to permit, any applicable
Issuer to issue any Investment Property or Partnership/LLC Interests, except for
those additional Investment Property or Partnership/LLC Interests that will be
subject to the Security Interest granted herein in favor of the Secured Parties
in accordance with the provisions of this Agreement and issuance of directors’
qualifying shares, or (ii) enter into any agreement or undertaking restricting
the right or ability of such Grantor or the Administrative Agent to sell, assign
or transfer any Investment Property or Partnership/LLC Interests or Proceeds
thereof, except as permitted by Section 9.10 of the Credit Agreement. The
Grantors will defend the right, title and interest of the Administrative Agent
in and to any Investment Property and Partnership/LLC Interests against the
claims and demands of all Persons whomsoever.
(b)    If any Grantor shall become entitled to receive or shall receive (i) any
Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (ii) during the continuance of an Event of Default, any sums
paid upon or in respect of any Investment Property upon the liquidation or
dissolution of any Issuer, such Grantor shall accept the same as the agent of
the Secured Parties, hold the same in trust for the Secured Parties, segregated
from other funds of such Grantor, and promptly deliver the same to the
Administrative Agent (unless such delivery is not required by Section 8.13 of
the Credit Agreement), on behalf of the Secured Parties, in accordance with the
terms hereof.
SECTION 4.11     Equipment. Such Grantor will maintain each item of Equipment in
good working order and condition (reasonable wear and tear and obsolescence
excepted).
SECTION 4.12     Government Contracts. Such Grantor shall promptly notify the
Administrative Agent, in writing, if it enters into any contract with a
Governmental Authority under which such Governmental Authority, as Account
Debtor, owes a monetary obligation to any Grantor under any Account in an amount
in excess of $10,000,000.
SECTION 4.13     Further Assurances. Upon the request of the Administrative
Agent and at the sole expense of such Grantor, such Grantor will promptly and
duly use its commercially reasonable efforts to execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as the Administrative Agent may reasonably request for the purpose of obtaining
or preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (a) after the occurrence and
during the continuance of an Event of Default, the assignment of any Material
Contract, (b) with respect to Government Contracts, assignment agreements and
notices of assignment with a value in excess of $10,000,000, in form and
substance satisfactory to the Administrative Agent, duly executed by any
Grantors party to such Government Contract in compliance with the Assignment of
Claims Act (or analogous state Applicable Law) and acknowledged in writing by
the appropriate Governmental Authority, and (c) all applications, certificates,
instruments, registration statements, and all other documents and papers the
Administrative Agent may reasonably request and as may be required by law in
connection with the obtaining of any consent, approval, registration,
qualification, or authorization of any Person deemed necessary or appropriate
for the effective exercise of any rights under this Agreement.
ARTICLE V    

REMEDIAL PROVISIONS
SECTION 5.1     General Remedies. Upon the occurrence and during the continuance
of any Event of Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, on behalf of the Secured Parties, enforce against
the Grantors their obligations and liabilities hereunder and exercise such other
rights and remedies as may be available to the Administrative Agent hereunder,
under the Credit Agreement, the other Loan Documents, the Secured Cash
Management Agreements, the Secured Hedge Agreements or otherwise. Without
limiting the generality of the foregoing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by Applicable Law referred to
below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived to the extent
permitted by Applicable Law), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any other Secured Party or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk. The Administrative
Agent may disclaim all warranties in connection with any sale or other
disposition of the Collateral, including, without limitation, all warranties of
title, possession, quiet enjoyment and the like. The Administrative Agent or any
other Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by Applicable Law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in any Grantor, which right or equity is hereby
waived and released. Each Grantor further agrees, at the Administrative Agent’s
request, to assemble the Collateral and make it available to the Administrative
Agent at places which the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere. To the extent permitted by Applicable
Law, each Grantor waives all claims, damages and demands it may acquire against
the Administrative Agent or any other Secured Party arising out of the exercise
by them of any rights hereunder except to the extent any such claims, damages,
or demands result solely from the gross negligence or willful misconduct of the
Administrative Agent or any other Secured Party, in each case against whom such
claim is asserted. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least ten (10) days before such sale or other disposition.
SECTION 5.2     Specific Remedies.
(a)    The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts; provided that, the Administrative Agent may curtail or
terminate such authority at any time upon the occurrence and during the
continuance of an Event of Default.
(b)    Upon the occurrence and during the continuance of an Event of Default:
(i)    the Administrative Agent may communicate with Account Debtors of any
Account subject to a Security Interest and upon the request of the
Administrative Agent, each Grantor shall notify (such notice to be in form and
substance satisfactory to the Administrative Agent) its Account Debtors and
parties to the Material Contracts subject to a Security Interest that such
Accounts and the Material Contracts have been assigned to the Administrative
Agent, for the benefit of the Secured Parties;
(ii)    upon the request of the Administrative Agent, each Grantor shall forward
to the Administrative Agent, on the last Business Day of each week, deposit
slips related to all cash, money, checks or any other similar items of payment
received by the Grantor during such week, and, if requested by the
Administrative Agent, copies of such checks or any other similar items of
payment;
(iii)    upon the request of the Administrative Agent, whenever any Grantor
shall receive any cash, money, checks or any other similar items of payment
relating to any Collateral (including any Proceeds of any Collateral), subject
to the terms of any Permitted Liens, such Grantor agrees that it will, within
one (1) Business Day of such receipt, deposit all such items of payment into a
cash collateral account at the Administrative Agent (the “Collateral Account”)
or in a Deposit Account (other than a Specified Deposit Account) at a depositary
bank that has executed and delivered a control agreement in favor of
Administrative Agent with respect to such Deposit Account (a “Controlled
Depository”), and until such Grantor shall deposit such cash, money, checks or
any other similar items of payment in the Collateral Account or in a Deposit
Account (other than a Specified Deposit Account) at a Controlled Depository,
such Grantor shall hold such cash, money, checks or any other similar items of
payment in trust for the Administrative Agent and the other Secured Parties and
as property of the Secured Parties, separate from the other funds of such
Grantor, and the Administrative Agent shall have the right to transfer or direct
the transfer of the balance of each Deposit Account (other than a Specified
Deposit Account) to the Collateral Account. All such Collateral and Proceeds of
Collateral received by the Administrative Agent hereunder shall be held by the
Administrative Agent in the Collateral Account as collateral security for all
the Secured Obligations and shall not constitute payment thereof until applied
as provided in Section 5.4;
(iv)    the Administrative Agent shall have the right to receive any and all
cash dividends, payments or distributions made in respect of any Investment
Property, or Partnership/LLC Interests or other Proceeds paid in respect of any
Investment Property, or Partnership/LLC Interests, and any or all of any
Investment Property, or Partnership/LLC Interests may, at the option of the
Administrative Agent and the other Secured Parties, be registered in the name of
the Administrative Agent or its nominee, and the Administrative Agent or its
nominee may thereafter exercise (A) all voting, corporate and other rights
pertaining to such Investment Property, or any such Partnership/LLC Interests at
any meeting of shareholders, partners or members of the relevant Issuers or
otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property, or Partnership/LLC Interests as if it were the absolute owner thereof
(including, without limitation, the right to exchange at its discretion any and
all of such Investment Property, or Partnership/LLC Interests upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate, partnership or limited liability company structure of any Issuer
or upon the exercise by any Grantor or the Administrative Agent of any right,
privilege or option pertaining to such Investment Property, or Partnership/LLC
Interests, and in connection therewith, the right to deposit and deliver any and
all of such Investment Property or Partnership/LLC Interests with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and the Administrative Agent and the other Secured Parties shall not be
responsible for any failure to do so or delay in so doing. In furtherance
thereof, each Grantor hereby authorizes and instructs each Issuer with respect
to any Collateral consisting of Investment Property and Partnership/LLC
Interests to (i) comply with any instruction received by it from the
Administrative Agent in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying
following receipt of such notice and prior to notice that such Event of Default
is no longer continuing, and (ii) except as otherwise expressly permitted
hereby, pay any dividends, distributions or other payments with respect to any
Investment Property, or Partnership/LLC Interests directly to the Administrative
Agent; and
(v)    the Administrative Agent shall be entitled to (but shall not be required
to): (A) proceed to perform any and all obligations of the applicable Grantor
under any Material Contract and exercise all rights of such Grantor thereunder
as fully as such Grantor itself could, (B) do all other acts which the
Administrative Agent may deem necessary or proper to protect its Security
Interest granted hereunder, provided such acts are not inconsistent with or in
violation of the terms of any of the Credit Agreement, of the other Loan
Documents or Applicable Law, and (C) sell, assign or otherwise transfer any
Material Contract in accordance with the Credit Agreement, the other Loan
Documents and Applicable Law, subject, however, to the prior approval of each
other party to such Material Contract, to the extent required under the Material
Contract.
(c)    Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 5.2(b), each Grantor shall be permitted to receive all cash dividends,
payments or other distributions made in respect of any Investment Property and
any Partnership/LLC Interests, to the extent permitted in the Credit Agreement,
and to exercise all voting and other corporate, company and partnership rights
with respect to any Investment Property and Partnership/LLC Interests.
SECTION 5.3     Registration Rights.
(a)    If, after the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall reasonably determine that in order to
exercise its right to sell any or all of the Collateral it is necessary or
advisable to have such Collateral registered under the provisions of the
Securities Act (any such Collateral, the “Restricted Securities Collateral”),
the relevant Grantor will cause each applicable Issuer (and the officers and
directors thereof) that is a Grantor or a Subsidiary of a Grantor to (i) execute
and deliver all such instruments and documents, and do or cause to be done all
such other acts as may be, in the opinion of the Administrative Agent, necessary
or advisable to register such Restricted Securities Collateral, or that portion
thereof to be sold, under the provisions of the Securities Act, (ii) use its
commercially reasonable efforts to cause the registration statement relating
thereto to become effective and to remain effective for a period of one year
from the date of the first public offering of such Restricted Securities
Collateral, or that portion thereof to be sold, and (iii) make all amendments
thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the SEC
applicable thereto. Each Grantor agrees to cause each applicable Issuer (and the
officers and directors thereof) to comply with the provisions of the securities
or “Blue Sky” laws of any and all jurisdictions which the Administrative Agent
shall designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) which will
satisfy the provisions of the Securities Act.
(b)    Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Restricted Securities Collateral, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers who will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Restricted Securities Collateral for the period of time necessary to permit the
Issuer thereof to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.
(c)    Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other Applicable Laws. Each Grantor
further agrees that a breach of any of the covenants contained in this Section
5.3 will cause irreparable injury to the Administrative Agent and the other
Secured Parties, that the Administrative Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 5.3 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives, to the extent
permitted by Applicable Law, and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred and is continuing.
SECTION 5.4     Application of Proceeds. If an Event of Default shall have
occurred and be continuing, the Administrative Agent may apply all or any part
of the Collateral or any Proceeds of the Collateral in payment in whole or in
part of the Secured Obligations (after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Administrative Agent and the other Secured
Parties hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements) in accordance with Section 10.4 of the Credit Agreement. Only
after (i) the payment by the Administrative Agent of any other amount required
by any provision of Applicable Law, including, without limitation, Section 9-610
and Section 9-615 of the UCC and (ii) the payment in full of the Secured
Obligations (other than (1) contingent indemnification obligations, (2) Secured
Cash Management Obligations or Secured Hedge Obligations as to which
arrangements satisfactory to the applicable holders thereof shall have been made
and (3) Letters of Credit that have either been Cash Collateralized or as to
which arrangements satisfactory to the Issuing Lender have been made) and the
termination of the Commitments, shall the Administrative Agent account for the
surplus, if any, to any Grantor, or to whomever may be lawfully entitled to
receive the same (if such Person is not a Grantor).
SECTION 5.5     Waiver, Deficiency. Each Grantor hereby waives, to the extent
permitted by Applicable Law, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any Applicable Law
in order to prevent or delay the enforcement of this Agreement or the absolute
sale of the Collateral or any portion thereof. Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Secured Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent or any other
Secured Party to collect such deficiency.
ARTICLE VI    

THE ADMINISTRATIVE AGENT
SECTION 6.1     Appointment of Administrative Agent as Attorney-In-Fact.
(a)    Each Grantor hereby irrevocably constitutes and appoints each of the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, effective upon the occurrence and during the continuance of an
Event of Default, to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives each of the Administrative Agent and any
officer or agent thereof the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following upon the
occurrence and during the continuance of an Event of Default:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account or Material
Contract subject to a Security Interest or with respect to any other Collateral
and file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any and all such moneys due under any Account or Material
Contract subject to a Security Interest or with respect to any other Collateral
whenever payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Secured Parties’ security interest in such Intellectual Property and the
goodwill and General Intangibles of such Grantor relating thereto or represented
thereby;
(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(iv)    execute, in connection with any sale provided for in this Agreement, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and
(v)    (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (B) ask
or make demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(G) license or assign any Copyright, Patent or Trademark (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), for such term or terms, on such conditions, and in such manner, as
the Administrative Agent shall in its sole discretion determine; and (H)
generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent was the absolute owner thereof for all purposes, and do, at
the Administrative Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things that the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the other Secured Parties’ Security Interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement in accordance with the provisions of Section
6.1(a).
(c)    The expenses of the Administrative Agent incurred in connection with
actions taken pursuant to the terms of this Agreement, shall be payable by such
Grantor to the Administrative Agent in accordance with Section 12.3 of the
Credit Agreement.
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof in accordance with Section 6.1(a). All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the Security
Interests created hereby are released.
SECTION 6.2     Duty of Administrative Agent. The sole duty of Administrative
Agent with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. None of the Administrative Agent, any
other Secured Party or any of their respective Related Parties shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on the Administrative Agent and the other Secured Parties
hereunder are solely to protect the interests of the Administrative Agent and
the other Secured Parties in the Collateral and shall not impose any duty upon
the Administrative Agent or any other Secured Party or any of their respective
Related Parties to exercise any such powers. The Administrative Agent and the
other Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their respective Related Parties shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.
SECTION 6.3     Authority of Administrative Agent. Each Grantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting from or arising out of this Agreement shall, as between the
Administrative Agent and the Lenders, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement to make any
inquiry respecting such authority.
ARTICLE VII    

MISCELLANEOUS
SECTION 7.1     Notices. All notices and communications hereunder shall be given
to the addresses and otherwise made in accordance with Section 12.1 of the
Credit Agreement; provided that notices and communications to the Grantors shall
be directed to the Grantors, at the address of the Borrower set forth in Section
12.1 of the Credit Agreement.
SECTION 7.2     Amendments, Waivers and Consents. None of the terms or
provisions of this Agreement may be amended, supplemented or otherwise modified,
nor may they be waived, nor may any consent be given, except in accordance with
Section 12.2 of the Credit Agreement.
SECTION 7.3     Expenses, Indemnification, Waiver of Consequential Damages, etc.
(a)    The Grantors, jointly and severally, shall pay all reasonable
out-of-pocket expenses (including, without limitation, reasonable and documented
attorneys’ fees and expenses) incurred by the Administrative Agent and each
other Secured Party in connection with enforcing or preserving any rights under
this Agreement to the extent the Borrower would be required to do so pursuant to
Section 12.3 of the Credit Agreement.
(b)    The Grantors, jointly and severally, shall pay and shall indemnify each
Recipient (which for purposes of this Agreement shall include, without
limitation, all Secured Parties) against Indemnified Taxes and Other Taxes to
the extent the Borrower would be required to do so pursuant to Section 5.11 of
the Credit Agreement.
(c)    The Grantors, jointly and severally, shall indemnify each Indemnitee to
the extent the Borrower would be required to do so pursuant to Section 12.3 of
the Credit Agreement.
(d)    Each Grantor agrees to the provisions of Sections 12.1(b), 12.1(e), and
12.3(d) of the Credit Agreement, which are incorporated herein by reference as
if fully set forth herein; provided that references therein to “Agreement” shall
mean this Agreement. All amounts due under this Section 7.3 shall be payable
promptly after demand therefor.
(e)    Each party’s obligations under this Section 7.3 shall survive the
termination of the Loan Documents and payment of the obligations thereunder.
SECTION 7.4     Right of Setoff. If an Event of Default shall have occurred and
while it is continuing, each Secured Party and each of its respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to setoff and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Secured Party or any such Affiliate to or for the credit or the account of such
Grantor to the same extent a Lender could do so under Section 12.4 of the Credit
Agreement. The rights of each Secured Party and its respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Secured Party or its respective Affiliates may have.
Each Secured Party agrees to notify such Grantor and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
SECTION 7.5     Governing Law; Jurisdiction; Venue; Service of Process.
(a)    Governing Law. This Agreement and any claim, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the laws of the State of
New York.
(b)    Submission to Jurisdiction. Each Grantor irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether relating to this
Agreement or the transactions relating hereto in any forum other than the courts
of the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York state court or, to the fullest extent permitted by Applicable Law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent or any other Secured Party may
otherwise have to bring any action, litigation or proceeding relating to this
Agreement or any other Loan Document against any Grantor or its properties in
the courts of any jurisdiction.
(c)    Waiver of Venue. Each Grantor irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action, litigation or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1 of the Credit
Agreement. Nothing in this Agreement will affect the right of any party hereto
to serve process in any other manner permitted by Applicable Law.
(e)    Appointment of the Borrower as Agent for the Grantors. Each Grantor
hereby irrevocably appoints and authorizes the Borrower to act as its agent for
service of process and notices required to be delivered under this Agreement or
under the other Loan Documents, it being understood and agreed that receipt by
the Borrower of any summons, notice or other similar item shall be deemed
effective receipt by each Grantor and its Subsidiaries.
SECTION 7.6     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.6.
SECTION 7.7     Injunctive Relief. Each Grantor recognizes that, in the event
such Grantor fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement or any other Loan Document, any remedy of law
may prove to be inadequate relief to the Administrative Agent and the other
Secured Parties. Therefore, each Grantor agrees that the Administrative Agent
and the other Secured Parties, at the option of the Administrative Agent and the
other Secured Parties, shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.
SECTION 7.8     No Waiver By Course of Conduct; Cumulative Remedies. The
enumeration of the rights and remedies of the Administrative Agent and the other
Secured Parties set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent or any other Secured Party of any right
or remedy shall not preclude the exercise of any other rights or remedies, all
of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 7.2), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No delay or failure to take
action on the part of the Administrative Agent or any other Secured Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege or be construed to be a waiver
of any Default or Event of Default. A waiver by the Administrative Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Administrative Agent
or such other Secured Party would otherwise have on any future occasion. No
course of dealing between any Grantor, the Administrative Agent or any Secured
Party or their respective agents or employees shall be effective to change,
modify or discharge any provision of this Agreement or any other Loan Document
or to constitute a waiver of any Default or Event of Default.
SECTION 7.9     Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; except that no Grantor may assign
or otherwise transfer any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent and the other
Lenders (except as otherwise provided by the Credit Agreement).
SECTION 7.10     Survival of Indemnities. Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the other
Secured Parties are entitled under the provisions of Section 7.3 and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the other
Secured Parties against events arising after such termination as well as before.
SECTION 7.11     Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
SECTION 7.12     Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto in separate counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Agreement or any document or instrument delivered in connection herewith by
facsimile or in electronic (i.e. “pdf” or “tif”) form shall be effective as
delivery of a manually executed counterpart of this Agreement or such other
document or instrument, as applicable.
SECTION 7.13     Integration. This Agreement and the other Loan Documents, and
any separate letter agreements with respect to fees, constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, written or oral,
relating to the subject matter hereof. In the event of any conflict between the
provisions of this Agreement and those of the Credit Agreement, the provisions
of the Credit Agreement shall control, and in the event of any conflict between
the provisions of this Agreement and any other Security Documents, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
other Secured Parties in any other Loan Document shall not be deemed a conflict
with this Agreement.
SECTION 7.14     Advice of Counsel; No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
SECTION 7.15     Acknowledgements. Each Grantor hereby acknowledges that (a) it
has received a copy of the Credit Agreement and has reviewed and understands the
same, (b) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor and (c) no joint venture is
created hereby or by the other Loan Documents or otherwise exists by virtue of
the transactions contemplated hereby or thereby among the Secured Parties or
among the Grantors and the Secured Parties.
SECTION 7.16     Releases.
(a)    Subject to Section 11.9 of the Credit Agreement, at such time as the
Secured Obligations (other than (1) contingent indemnification obligations, (2)
Secured Cash Management Obligations or Secured Hedge Obligations as to which
arrangements satisfactory to the applicable holders thereof shall have been made
and (3) Letters of Credit that have either been Cash Collateralized or as to
which arrangements satisfactory to the Issuing Lender have been made) shall have
been paid in full in cash and the Commitments have been terminated, the
Collateral shall be automatically released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent and each Grantor hereunder shall
automatically terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Grantors.
(b)    Subject to Section 11.9 of the Credit Agreement, if any of the Collateral
shall be sold or otherwise disposed of by any Grantor in a transaction permitted
by the Loan Documents, then such Collateral shall be released from the Liens
created thereby, without delivery of any instrument or performance of any act by
any party. The Administrative Agent, at the request and sole expense of such
Grantor, shall, within a commercially reasonable period of time, execute and
deliver to such Grantor all releases or other documents reasonably necessary or
desirable to evidence the release of the Liens created hereby on such
Collateral. In the event that all the Equity Interests of any Grantor that is a
Subsidiary of the Borrower shall be sold, transferred or otherwise disposed of
in a transaction permitted by the Credit Agreement, then, at the request of the
Borrower and at the expense of the Grantors, such Grantor shall be released from
its obligations hereunder and, at the reasonable request of the Borrower and at
the expense of the Grantors, the Administrative Agent shall, within a
commercially reasonable period of time, execute and deliver to the Borrower any
releases or other documents reasonably necessary or desirable to evidence such
release.
SECTION 7.17     Additional Grantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 8.13 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent.
SECTION 7.18     All Powers Coupled With Interest. All powers of attorney and
other authorizations granted to the Secured Parties, the Administrative Agent
and any Persons designated by the Administrative Agent or any other Secured
Party pursuant to any provisions of this Agreement or any of the other Loan
Documents shall be deemed coupled with an interest and shall be irrevocable so
long as any of the Secured Obligations (other than (1) contingent
indemnification obligations, (2) Secured Cash Management Obligations or Secured
Hedge Obligations as to which arrangements satisfactory to the applicable
holders thereof shall have been made and (3) Letters of Credit that have either
been Cash Collateralized or as to which arrangements satisfactory to the Issuing
Lender have been made) remain unpaid or unsatisfied, any of the Commitments
remain in effect or the Credit Facility has not been terminated.
SECTION 7.19     Secured Parties. Each Secured Party not a party to the Credit
Agreement who obtains the benefit of this Agreement shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit Agreement, and that with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Affiliates and Related Parties shall be entitled to all of the rights,
benefits and immunities conferred under Article XI of the Credit Agreement.
SECTION 7.20     Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Collateral Agreement,
effective from and after the Closing Date.  The execution and delivery of this
Agreement shall not constitute a novation of any obligations owing to the
Lenders or the Administrative Agent under the Existing Collateral Agreement or
Existing Credit Agreement.  On the Closing Date, each of the security interests
granted under the Existing Collateral Agreement and each of the other Security
Documents (for purposes of this Section 7.20, as defined in the Existing Credit
Agreement), as perfected pursuant to the terms thereof, shall remain and
continue (as amended, supplemented, modified and restated by the terms of this
Agreement) in full force and effect with respect to the Secured Obligations.
[Signature Pages to Follow]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.


REALPAGE, INC., as Grantor
By:     /s/ Thomas C. Ernst, Jr.                    
Name:    Thomas C. Ernst, Jr.
Title:    Executive Vice President, Chief Financial Officer, and Treasurer
MULTIFAMILY INTERNET VENTURES, LLC, as Grantor
PROPERTYWARE LLC, as Grantor
RP ABC LLC, as Grantor
REALPAGE VENDOR COMPLIANCE LLC, as Grantor
LEASESTAR LLC, as Grantor
RP NEWCO XV LLC, as Grantor
RP AXIOMETRICS LLC, as Grantor
RP ON-SITE LLC, as Grantor
RP RAINMAKER MULTIFAMILY LLC, as Grantor
RP LEASELABS LLC, as Grantor
RP NEWCO XXVII LLC, as Grantor


By: RealPage, Inc., as sole member
By:     /s/ Thomas C. Ernst, Jr.                    
Name:    Thomas C. Ernst, Jr.
Title:
Executive Vice President, Chief Financial Officer, and Treasurer

KIGO, INC., as Grantor
By:     /s/ Thomas C. Ernst, Jr.                    
Name:    Thomas C. Ernst, Jr.
Title:    Vice President, Chief Financial Officer, and Treasurer
REALPAGE UTILITY MANAGEMENT INC., as Grantor




By:    /s/ Thomas C. Ernst, Jr.                    
Name:    Thomas C. Ernst, Jr.
Title:    Vice President, Chief Financial Officer, and Treasurer


LEVEL ONE LLC, as Grantor


By: LeaseStar LLC, its sole member


By: RealPage, Inc., its sole member




By:        /s/ Thomas C. Ernst, Jr.                
Name:    Thomas C. Ernst, Jr.
Title:     Executive Vice President, Chief Financial Officer,
and Treasurer


RENTLYTICS, INC., as Grantor
By:     /s/ Thomas C. Ernst, Jr.                    
Name:    Thomas C. Ernst, Jr.
Title:    Vice President, Chief Financial officer, and Treasurer
CLICKPAY SERVICES, INC., as Grantor
By:     /s/ Thomas C. Ernst, Jr.                    
Name:    Thomas C. Ernst, Jr.
Title:    Vice President, Chief Financial officer, and Treasurer
NOVELPAY LLC, as Grantor
By: RealPage, Inc., as managing member
By:     /s/ Thomas C. Ernst, Jr.                    
Name:    Thomas C. Ernst, Jr.
Title:    Executive Vice President, Chief Financial Officer, and Treasurer
ON-SITE LABS, INC., as Grantor
By:     /s/ Thomas C. Ernst, Jr.                    
Name:    Thomas C. Ernst, Jr.
Title:    Vice President, Chief Financial Officer, and Treasurer







DEPOSITIQ & RENTERSIQ INSURANCE AGENCY, LLC, as Grantor
By: On-Site Labs, Inc., its sole member
By:     /s/ Thomas C. Ernst, Jr.                
Name:    Thomas C. Ernst, Jr.
Title:    Vice President, Chief Financial Officer, and Treasurer










Acknowledged by the Administrative Agent
as of the day and year first written above:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
By:     /s/ Reid R. Landers                        
Name:    Reid R. Landers
Title:    Director






 
iv
 



119402861_5